Title: To Thomas Jefferson from John Jay, 25 November 1788
From: Jay, John,Montgomery, Robert
To: Jefferson, Thomas,Jay, John




Dr. Sir
Office for foreign Affairs 25th. November 1788

My last to you was dated the 23d. September last. It mentioned my having received your Letters of 4th. 23d. and 30th. May. I have since been favored with four others, vizt. 29th. July and 3d. 10th. and 11th. August with the Papers mentioned to be enclosed. They have not been laid before Congress, although I transmitted them to the President for that Purpose; for a sufficient Number of Members to form a House have not since convened. The Members present have nevertheless read them. The Occurrences they mention are interesting, and your Attention in transmitting them gives Pleasure. The circumstance of Mr. Deane’s Letter book and Account book being offered to you for Sale, is a singular one. I wish you had purchased them. On this Subject I cannot indeed give you any Instructions or Authority; but I will venture to advise you in express Terms to make the Purchase: I have no Doubt that Congress will be satisfied with it. To me it appears expedient, and the same Opinion prevails among the Members of Congress who have read your Letter.
I enclose a Copy of a Letter of the 5th. of August last from  Mr. Robert Montgomery at Alicant. I find his Letter was a Copy, the Original never came to my Hands. The Facts stated in this Letter merit Attention, and as the Business it alludes to is in your Department, I take the earliest Opportunity of making this Communication. To me it appears highly probable, that every maritime Nation in Europe is well content that War should subsist between Barbary and the United States, and in my Opinion none of them (except perhaps Spain for particular Reasons) will really and sincerly promote any Measures tending to the Establishment of Peace between us. If this be so, it is important that as much Secrecy as possible should be observed in all our Proceedings relative to that Object. I wish the Porte could be sounded on this Subject. Overtures for a Treaty from us to that Court, made at this Period, would probably be grateful, and might eventually terminate all our Difficulties with Algiers &ca:, especially as the Emperor of Morocco will promote it.
Much remains to be done and much to be attempted; but without a competent Government and adequate Funds, no national Affairs can be well managed.
Mr. Nesbit will deliver this Letter to you, and you will find enclosed with it one directed to Mr. Carmichael, and there is in it a Cypher for him. Be so obliging therefore as to keep it by you, and if possible out of the Reach of the Police, until you can have an Opportunity of sending it to him by some Person of Confidence.
Mr. Gouvr. Morris expects to sail in the same Vessel with Mr. Nesbit, and will either go with or soon follow him to Paris. As you are personally acquainted with this Gentleman, it cannot be necessary for me to introduce him to you, or recommend him to your friendly Attentions. It is in his Power to give you minute Information on many interesting Subjects. With sincere Esteem and Regard I have the honor to be &ca.,

John Jay



EnclosureRobert Montgomery to John Jay

Dr. Sir
Alicant 5th. August 1788

I had the Honor of addressing your Excellency under the since which am deprived of your Favors.
By late Advices from Algiers we learn that the first Minister of that Regency having formed a Plot against the Life of the Dey, was discovered and immediately put to Death. The Minister of Marine to whom the Dey owes this Discovery, is now first Minister of State, and  a Creature of that Minister appointed to that of Marine or Miguelhaj in his Place. I thought it prudent to give you the earliest Information possible of this Circumstance; as he that is now first Minister, and who from his Talents and Activity in a great Measure governs the State, has always shewn a decided Partiality for America, and indeed is the only Friend we seemed to have in that Country. Should your Excellency after having informed Congress of these Circumstances, judge this a favorable Juncture for renewing an Offer of treating for a Peace with the Regency, a Person of Confidence might be sent over in a private Character, who with Prudence might learn how far the Minister of State sustained his former Sentiments for the United States; and you could judge from thence what new Overtures could be made with Propriety.
Should your Excellency think my going to Algiers could be of any Use in the Manner already mentioned, you have only to signify your Desire to that Effect, and I shall immediately embark for that Place on Business of Commerce, which I shall make of sufficient Consequence for my Sojourn there the necessary Time. I have also Friends there of importance and good Influence in the Divan, so that I can be well introduced to the Minister, and any Thing I might say on the Subject of a Conciliation might be rejected or approved as the Wisdom of Congress might dictate, my appearing there as a Merchant on business of Commerce only having nothing to do with Affairs of the States, and the Expence attending this Trip would be very inconsiderable; and I trust that the Advantages might be of the greatest Utility to our Trade in the Mediterranean, as is evident from our present Inability to supply this Coast with Flour from America in our own Vessels, in this Season of Scarcity, exclusive of the constant Supply of dry Fish that might be sent hither from the northern States.
With wishing you every Happiness and Prosperity I have the Honor to be &ca.

Robt. Montgomery


His Excellency John Jay.


